Citation Nr: 1129372	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-38 477	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected gastroesophageal reflux disease (GERD).  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1976, February 1977 to December 1981, and from October 1982 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  


The Board remanded the Veteran's claim for additional development in March 2010.


FINDING OF FACT

The Veteran does not have sleep apnea that is attributable to military service, or that was caused or made worse by a service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active military service, and sleep apnea is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2005; a rating decision in March 2006; a statement of the case in October 2007; and a supplemental statement of the case in April 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim.   Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service medical records reflect a report of a loss of energy, trouble sleeping, and mid-epigastric pain in August 1977.  The examiner noted that the Veteran had sleep difficulty secondary to possible peptic ulcer disease or gastritis.  The records indicate the Veteran was later diagnosed with GERD with esophagitis.  In April 1978, the Veteran was seen for a report of recurring insomnia which was thought to be secondary to mild depression.  The records are otherwise silent for any complaints related to a sleep disorder and they do not include any reference to sleep apnea.   

VA outpatient treatment reports dated from January 1986 to October 2008 reflect a diagnosis of and treatment for sleep apnea in 2005.  The Veteran was reported to be using a CPAP machine for his sleep apnea at an appointment in September 2005.  

Associated with the claims file is an opinion dated in April 2006 from M.E., a certified family nurse practitioner and a fellow soldier who served with the Veteran while they were on active duty together at Fort Polk in 1980.  Mr. E indicated that he and the Veteran shared a room and he noticed that the Veteran had loud snoring and respiratory pauses.  He opined that the Veteran's snoring and respiratory pauses observed at Fort Riley Kansas in 1980 were the first indications of the Veteran's sleep apnea which was later confirmed by a sleep study in 2005.   

At an August 2009 VA respiratory examination, following a physical examination which included a review of the claims file, the Veteran was diagnosed with obstructive sleep apnea and the examiner opined that the Veteran's obstructive sleep apnea was less likely as not caused by or as a result of active military service.  The examiner's rationale was that the Veteran did not present complaints consistent with sleep apnea nor was he evaluated or treated for sleep apnea while in service.  The examiner, a physician's assistant, noted that the Veteran gained more than fifty pounds following his discharge from service and the preponderance of the medical evidence shows that obesity is the largest risk factor of obstructive sleep apnea in men.  

At a May 2010 VA respiratory examination, following a physical examination which included a review of the claims file, the Veteran was diagnosed with sleep apnea, asthma, and GERD and the examiner opined that the Veteran's GERD did not cause sleep apnea.  The examiner, a medical doctor, noted that medical literature does not support the idea that GERD causes sleep apnea.  He indicated that the most significant cause of sleep apnea is obesity and that the Veteran has documented increased weight gain post service which was the most likely cause of the Veteran's sleep apnea.  The examiner concluded that sleep apnea was not secondary to GERD.  Additionally, the examiner indicated that while the Veteran's service medical records include a note of trouble sleeping due to epigastric distress and an April 2006 private nurse practitioner's opinion linking the Veteran's sleep apnea to his service, the VA examiner indicated that he established that sleep apnea is not caused by GERD and thus the presence of absence of epigastric distress while the Veteran was in service does not indicate that this is the cause of the Veteran's sleep apnea or sleeping problem.  The examiner noted that the April 2006 nurse practitioner's opinion was based on observation and not substantiated by objective studies such as sleep studies and there was no record of objective findings of a definitive diagnosis of sleep apnea made by sleep study during service.  

In considering the evidence of record and the laws and regulations, the Board concludes that the Veteran is not entitled to service connection for sleep apnea.  

While the competent medical evidence of record shows that the Veteran was diagnosed with sleep apnea following service, the Board finds the VA examiners' opinions to be more persuasive than that of Mr. E.  Mr. E indicated that he observed what he believed to be symptoms of sleep apnea while the Veteran was in service.  However, the objective medical evidence does not establish a definitive diagnosis of sleep apnea until 2005, more than twenty-five years after Mr. E observed the Veteran's symptoms of snoring and respiratory pauses in service.  Both VA examiners indicated that there was no objective evidence of sleep apnea in service and both examiners related the Veteran's sleep apnea to his post service weight gain.  The May 2010 VA physician noted that the opinion from Mr. E was based on observation and not substantiated by objective studies.  The May 2010 VA examiner additionally reported that the Veteran's sleep apnea was not secondary to his service-connected GERD and both VA examiner's cited to medical literature and provided complete rationales for their respective opinions.  Finally, the May 2010 VA physician provided a rationale for his conclusion that the entry in the Veteran's service medical records which includes a note of trouble sleeping due to epigastric distress does not indicate that epigastric distress was the cause of the Veteran's sleep apnea.  The Board ultimately places more probative weight on the opinion of the competent health care specialists who reviewed the record, and found that a relationship between the Veteran's current disability and service and service-connected GERD was less likely. 

The Board acknowledges the Veteran's contention that he has sleep apnea as a result of his service or service-connected GERD.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he is competent to report symptomatology related to his sleep apnea and his testimony in that regard is entitled to some probative weight, he is not competent to provide an opinion on the etiology of the disorder.  The competent medical evidence shows that the Veteran's sleep apnea is not etiologically related to his military service or to service-connected GERD.  The Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of his sleep apnea.  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's sleep apnea was incurred in service or caused or aggravated in service or that the sleep apnea is due to or aggravated by a service-connected disability.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).








							[Continued on Next Page]

ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected GERD is denied.  



____________________________________________
JONATHAN B. KRAMER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


